Citation Nr: 1736915	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-35 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative changes L5-S1 with left L5-S1 radicular symptoms prior to April 8, 2013, and from August 1, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 3, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1982 to October 1993.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction now resides with the RO in Winston-Salem, North Carolina.

In June 2016, this appeal was remanded to the Agency of Original Jurisdiction to afford the Veteran a hearing.  In November 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the file.  Thus, the Board determines that there has been substantial compliance with the June 2016 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

In a June 2013 rating decision, the Veteran was granted a temporary 100 percent rating for hospitalization and for convalescence from April 8, 2013, to July 31, 2013.  38 C.F.R. §§ 4.29, 4.30.  As this represents a full grant during that time period, the Board will address the period of the appeal prior to April 8, 2013, and from August 1, 2013.  

The Board will only discuss entitlement to a TDIU prior to December 3, 2014.  The Veteran has been rated 100 percent from December 3, 2014, based on the following: a 100 percent rating from December 3, 2014, to August 20, 2015; entitlement to a TDIU from August 21, 2015, to May 16, 2016; and a 100 percent rating from May 17, 2016.  As such, entitlement to a TDIU from December 3, 2014, is moot.  See Colayong v. West, 12 Vet. App. 524 (1999) (holding that a grant of TDIU does not moot a schedular or extraschedular claim, but a 100 percent schedular or extraschedular rating does moot a TDIU claim).  Pursuant to Colayong, a claim for a TDIU is also moot during the period of the temporary 100 percent rating, April 8, 2013, to July 31, 2013. 


FINDINGS OF FACT

1.  Prior to April 8, 2013, the Veteran's back disability manifested in forward flexion of the thoracolumbar spine of 30 degrees or less but not unfavorable ankylosis of either the thoracolumbar or entire spine; and there is no evidence of incapacitating episodes lasting 6 weeks or longer during a 12 month period

2. For the period beginning on August 1, 2013, the Veteran's back disability manifested in forward flexion of the thoracolumbar spine of 30 degrees or less but not unfavorable ankylosis of either the thoracolumbar or entire spine; there is evidence of incapacitating episodes lasting 6 weeks or longer during a 12 month period

2.  From January 1, 2013, to December 3, 2014, excepting the periods when the Veteran was in receipt of a total disability rating due to convalescence and hospitalization, the Veteran's service-connected disabilities rendered him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to April 8, 2013, the criteria for a disability rating greater than 40 percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242, 5243 (2016).

2.  For the period from August 1, 2013, the criteria for a disability rating of 60 percent for lumbar spine degenerative changes L5-S1 with left L5-S1 radicular symptoms have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242, 5243 (2016).  

3.  For the period from January 1, 2013, to April 8, 2013, and from August 1, 2013, to December 3, 2014, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in September 2012.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran in May 2016 and August 2015 are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's symptoms and history, applied accepted medical standards and principles in rendering an opinion, and provided all information required for rating purposes.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase on August 27, 2012.  Therefore, the period under consideration for the Veteran's claim for an increased rating for his low back disability begins on August 27, 2011.  As mentioned, as the Veteran was rated 100 percent from April 8, 2013, to July 31, 2013, the time period at issue is prior to April 8, 2013, and from August 1, 2013.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's lumbar spine degenerative changes L5-S1 with left L5-S1 radicular symptoms has been evaluated under Diagnostic Code 5243 at 40 percent.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine is rated 40 percent disabling.  Unfavorable ankylosis of the entire thoracolumbar spine is rated 50 percent disabling.  A maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine.  

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine indicates to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is rated 40 percent disabling.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months is rated 60 percent disabling.  

Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes explains that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  Note (2) explains that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the Court has held that an adequate VA examination for the joints must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59. 

However, in the present case, the Veteran is in receipt of the highest rating available for limitation of motion of the thoracolumbar spine, and a higher rating is not available absent ankyloses.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, Correia and Deluca, and the provisions addressed therein, are not applicable here.

Facts

The Veteran contends that his low back disability is more disabling than reflected by the 40 percent rating he is assigned.  

The record contains VA examinations, treatment reports, and lay statements regarding the Veteran's low back disability.  The Board will not discuss medical evidence that is relevant only to assigning ratings lower than 40 percent.  Additionally, as noted above, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, are not applicable in this case, therefore Correia and Deluca, are also not applicable in this case, and the Board will not address factors from the Veteran's medical reports that are relevant to those provisions.  

Chronologically, in September 2012, the Veteran underwent a VA examination for his thoracolumbar spine.  The examination report reflects the Veteran's reports that he has difficulty with dressing due to pain and decreased range of motion.  The examiner noted that the Veteran had difficulty dressing during the examination and needed help to put his socks and shoes on.  However, the examiner did not record any findings from physical examination.  

A February 2013 note from University of Minnesota Medical Center indicates that the Veteran reported with chief complaints of low back pain.  As to the Veteran's low back, the examiner indicated that the Veteran has had extensive treatment in the form of physical therapy and epidural injections but with no significant relief.  The examiner also indicated that the Veteran has noted worsening of the pain, which he rated as an 8-9 out of 10 on a daily basis.  The examiner also indicated that the Veteran had exhausted non-operative measures and has significant debilitating symptoms.  The examiner indicated that he believed it was reasonable to consider surgical intervention.

An April 2013 surgery note from University of Minnesota Medical Center reflects that the Veteran underwent surgery for degenerative disc disease lumbosacral spine at that time.  

The Veteran underwent another VA examination for his thoracolumbar spine in August 2015.  The examination report reflects the Veteran's reports of chronic low back pain and that walking, lifting, and prolonged sitting and standing exacerbate the pain.  The examiner indicated diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome; and spinal fusion.  As to IVDS, the examiner indicated that there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Upon physical examination, the Veteran's initial range of motion was measured as flexion of 0 to 30 degrees and extension of 0 to 10 degrees.  The report indicates there was no ankylosis of the spine and no other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  The examiner noted that there was a scar related to the Veteran's low back condition but indicated that the scar is not painful or unstable.  The examiner indicated that the scar is located at the anterior midline and measures 17cm in length and 1cm in width.  

In May 2016, the Veteran underwent another VA examination for his thoracolumbar spine.  The examination report reflects the Veteran's report of flare-ups of the thoracolumbar spine, which were described as base pain starting at a 6 and going up to a 10, occurring three days per week, and lasting all day.  The Veteran indicated that he had become bed ridden due to the condition.  The examiner indicated a diagnosis of lumbar spine degenerative changes L5-S1 with left L5-S1 radiculopathy (left sciatic nerve) status post L5-S1 microdisckectomy and a diagnosis of scars status post repair lumbar spine.  The VA examiner indicated there was no IVDS.    

Upon physical examination, the Veteran's initial range of motion was measured as forward flexion of 0 to10 degrees and extension of 0 to 15 degrees.  The report indicates there was no ankylosis of the spine or other neurological abnormalities or findings related to the thoracolumbar spine.  The examiner indicated that there were scars related to the Veteran's low back condition but that the scars are not painful or unstable.  The examiner indicated that the scars are located at the lumbar spine, LLQ region and measure length of 5x18 cm and width of 0.2x0.5 cm.  

As to lay statements, the August 2012 claim for increase reflects the Veteran's statements that his condition has become more severe and that he has a lesion on his left lamina L5.  He also indicated that the degeneration of his spine had become "severe chronic."

At the November 2016 hearing, the Veteran indicated that he experiences incapacitating episodes once a week for 2-3 days.  He also indicated that this happened constantly in between the surgeries.  He indicated that he makes emergency room visits once or twice a month when he cannot control the pain anymore.  The Veteran indicated that standing straight gives him some relief.  He indicated that he was unable to sit down at a few of his VA examinations.  The Board notes that it was observed that the Veteran had to stand during the hearing.  The Veteran also indicated that his wife has to help him bathe and clean up or dress. 

Merits

Having reviewed the evidence, the Board determines that a rating greater than 40 percent is not warranted for the period prior to April 8, 2013; however, that a 60 percent rating is warranted for the period beginning on August 1, 2013, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for Diagnostic Code.  As noted above, the Veteran has been assigned a 100 percent rating from April 8, 2013, to July 31, 2013, in connection with his back surgeries and convalescence therefrom.

For the period prior to April 8, 2013, the evidence does not indicate that the Veteran had ankylosis of any part of the spine, thus a higher rating under DC 5242 is not warranted. Moreover, there is no indication during this period that the Veteran had incapacitating episodes, let alone those that totaled at least six weeks in a 12 month period. Accordingly, a higher rating under Diagnostic Code 5243, governing IVDS, is also not warranted for this period. 
 
Turning to the period beginning on August 1, 2013, the record reflects that the overall disability picture indicates that the Veteran experienced at least six weeks of incapacitating episodes or bedrest in a 12 month period due to IVDS. Initially, the Board notes that the Veteran has a diagnosis of IVDS during the appeal period.  

At his November 2016 hearing, the Veteran indicated that his back condition causes him to become bed ridden once every two weeks and that it lasts for 2-3 days, which totals to seven weeks in a 12 month time period.  The Veteran is competent to attest that his back condition causes pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a lay person is competent to report observable symptoms).  

The Veteran's reports have also been consistent.  The September 2016 VA examination report also reflects the Veteran's reports that his back condition had rendered him to bed rest.  At this examination, he indicated these flare-ups occur every few days, can be as severe as a 10 on a scale of 1-10, and last all day.  This frequency is consistent with the reports and frequency of bed rest the Veteran indicated at the hearing.  

The Veteran's assertions are also in line with the medical evidence of record, which reflects a disability picture of chronic severe back pain affecting the Veteran's daily functioning, such as walking, sitting, and dressing himself.  As to the level of back pain the Veteran experiences, there are consistent reports of record of severe low back pain that is debilitating.  As to the Veteran's indication that sitting is difficult for him to do, this assertion is in line with the August 2015 and May 2016 VA examiners' indications that the Veteran cannot engage in prolonged walking or sitting due to his low back disability.  

As to the Veteran's indication that standing or laying straight alleviates some of the pain, it was observed that the Veteran had to stand at his Board hearing.  In light of the evidence, the Board also finds the Veteran's assertions to be credible.  As the Veteran's statements are competent and credible, the Board affords them significant probative value.  Nor is there any evidence of record to counter the Veteran's contentions regarding his incapacitating episodes.  

The Board acknowledges that the August 2015 VA examiner indicated that while the Veteran has IVDS, bed rest had not been prescribed by a physician in the past 12 months.  However, the examiner did not contradict the Veteran's assertions regarding his incapacity, and in considering the Veteran's lay statements and his overall disability picture as presented in the medical evidence, the Board determines that the record supports that the Veteran had incapacitating episodes totaling at least six weeks in a 12 month time period, since August 1, 2013, which warrants a 60 percent rating.  

When viewing the Veteran's disability picture as a whole, the Board finds that the evidence shows that the lumbar spine disability more nearly approximates intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during a 12 month period for the period beginning on August 1, 2013.  Resolving reasonable doubt in favor of the Veteran, the Board finds that an increased rating of 60 percent under Diagnostic Code 5243 is warranted for the relevant period on appeal.  38 C.F.R. §§ 4.3, 4.7.  

However, a higher rating is not warranted.  Having granted the Veteran a 60 percent rating, the only higher rating available under Diagnostic Code 5243 is 100 percent for unfavorable ankylosis of the entire spine under the General Rating Formula for Diseases and Injuries of the Spine.  However, the record does not reflect that the Veteran's back disability has manifested in unfavorable ankylosis of the entire spine.  To the contrary, the August 2015 and May 2016 VA examination reports indicate that the Veteran's spine is not ankylosed.  Nor has the Veteran alleged ankylosis.  As such, a higher rating is not warranted for this period.

With regard to additional compensation for functional loss, the Board reiterates that the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

A separate evaluation for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment is not applicable.  The August 2015 and May 2016 examination reports indicate that there were no other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  Nor does the Veteran suggest that he has bowel or bladder problems.  As the record does not suggest objective neurological abnormalities, a separate evaluation for such is not warranted for any part of the appeal period.  

Nor is a separate rating warranted for painful or unstable scars associated with the lumbar spine disability.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The August 2015 and May 2016 VA examiners noted scars related to the Veteran's low back disability, including location and measurements.  However, the examiners both indicated that the scars are neither painful nor unstable.  Nor has the Veteran asserted otherwise.  As the record does not suggest painful or unstable scars, a separate evaluation for such is not warranted for any part of the appeal period.  

TDIU

As mentioned in the Introduction, the Board will assess the Veteran's entitlement to a TDIU prior to December 3, 2014, which is the date from which the Veteran has a 100 percent rating.  Also as mentioned, the period from April 8, 2013, to July 31, 2013, when the Veteran was granted a temporary 100 percent rating, is also moot.  In his January 2015 Application for Increased Compensation Based on Unemployability, the Veteran indicated that the date his disabilities rendered him too disabled to work was February 1, 2013, and that he last worked full time in December 2012. Thus, the Board finds that the relevant period for consideration of entitlement to TDIU are the periods from January 1, 2013, to April 8, 2013, and from August 1, 2013, to December 3, 2014. In reviewing the record, the Board finds that the Veteran is entitled to TDIU for the periods in question.

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to March 15, 2013, the Veteran's combined rating was 50 percent prior to March 15, 2013, with a 40 percent rating for his low back, a 10 percent rating for bilateral conjunctivitis, and a 10 percent rating for pes planus. As of March 15, 2013, the Veteran had a combined rating of 60 percent, as a 10 percent rating for a psychiatric condition was assigned.  So, for the period prior to April 8, 2013, the Veteran did not meet the schedular criteria for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

As of August 1, 2013, and for the period until December 3, 2014, when the question of TDIU becomes moot, the Veteran was assigned a combined rating of 90 percent for multiple service-connected disabilities, and at least one disability was rated 40 percent.  The Veteran therefore met the schedular criteria for a TDIU for this period. 38 C.F.R. § 4.16(a). Thus, the issue is whether the Veteran was able to secure or follow substantially gainful employment as a result of his service-connected disabilities for this period.

In his January 2015 Application for Increased Compensation Based on Unemployability, the Veteran indicated that his service-connected disabilities prevent him from securing or following any substantially gainful employment.    The application reflects that the Veteran's last employment, and that his employment since approximately 2000 was as a supervisor/manager.  The Veteran indicated that he left his last job due to disability and has tried to obtain employment since becoming too disabled to work.  

At his November 2016 hearing, the Veteran indicated that he last worked as a plant supervisor.  The Board notes that this is consistent with the jobs listed on his application at various food manufacturer plants.  The Veteran indicated that he had to leave his job due to his low back because the pain was so severe he could not walk from one end of the plant to the other to certify machinery or help his employees.  He indicated that once he told human resources personnel that he had to have another surgery due to his back, they terminated his job. The Veteran indicated that this was the last time he worked.  The judge clarified that the surgery the Veteran was referring to was in April 2013.    

A response from previous employer Dean Foods indicates that the Veteran worked for this company from July 2010 to March 2011 as a production supervisor but left the job due to unsatisfactory performance.  A response from previous employer Kellog indicates that the Veteran worked for this company for two weeks in July 2010 as a production supervisor.  Kellog did not provide a reason for termination.  

Having reviewed the evidence, the Board finds that the Veteran's service-connected disabilities prevented him from obtaining and sustaining substantially gainful employment prior to December 3, 2014. During this period of the appeal, the Veteran had back surgery in April 2013.  Also during this period of the appeal, an employer, Dean Foods, indicated that the Veteran's job performance as a plant supervisor was unsatisfactory.  While the employer did not expound on this statement, the Board finds that it is in line with the Veteran's report that he lost a job as a plant supervisor because he could not perform the job due to limitations imposed by his low back disability.  The Board has no reason to doubt the credibility of the Veteran's statements, which have been consistent and in line with the record.  Thus, the Board determines that the overall evidence reflects that the Veteran was unable, due to his back disability, to perform work at an efficient level thereby allowing him to obtain and sustain substantially gainful employment.

In light of the evidence, the Board finds that the Veteran's overall disability picture supports entitlement to a TDIU from January 1, 2013 to April 8, 2013, and from August 1, 2013, to December 3, 2014.  






	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to a disability rating greater than 40 percent for lumbar spine degenerative changes L5-S1 with left L5-S1 radicular symptoms prior to April 8, 2013, is denied.

Entitlement to a disability rating of 60 percent for lumbar spine degenerative changes L5-S1 with left L5-S1 radicular symptoms from August 1, 2013, is granted.

Entitlement to a TDIU for the period from January 1, 2013 to April 8, 2013, and from August 1, 2013 to December 3, 2014, is granted.  







___________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


